DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species B in the reply filed on 9/15/2022 is acknowledged.
Claims 2, 4 and 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2020 and 3/5/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant appears to be mixing the embodiments shown in figures 2A-3C with the embodiment shown in figure 4.
Claim 1 requires that the leadlet “is configured to extend through the coronary sinus ostium and into the coronary sinus or a coronary vein of the patient’s heart.” The only embodiment disclosed as having/showing a leadlet configured to extend through the coronary sinus ostium and into the coronary sinus or a coronary vein of the patient’s heart is the embodiment of figure 4 (see par. 0010, 0039, 0040, 0043 of the original specification). However, the embodiment of figure 4 is never disclosed as having a retractable sheath that retains the leadlet against the body of the housing for delivery and allow the leadlet to extend away from the housing when retracted, as required by claim 28. Instead, only the embodiment shown in figures 2A-3C is disclosed as utilizing a retractable sheath that retains the leadlet against the body of the housing for delivery and allow the leadlet to extend away from the housing when retracted (see par. 0029-0034 of the original specification). Furthermore, those same paragraphs are silent as to the embodiment of figures 2A-3C having a leadlet configured to extend through the coronary sinus ostium and into the coronary sinus or a coronary vein of the patient’s heart. Instead, the leadlets are all shown as extremely short in the figures, and would therefore be incapable of and not configured to extend through the coronary sinus ostium and into the coronary sinus or a coronary vein of the patient’s heart. The applicant is invited to show where the original specification discloses an embodiment that includes BOTH of a leadlet configured to extend through the coronary sinus ostium and into the coronary sinus or a coronary vein of the patient’s heart and a retractable sheath that retains that specific leadlet against the body of the housing for delivery and allow the leadlet to extend away from the housing when retracted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koop (US 2019/0351236).
Regarding claims 1 and 29, Koop discloses an implantable medical device 500 as seen in figures 1 and 5. The IMD includes a plurality of electrodes 507 and 510. A right atrial electrode 507c or 507d can deliver cardiac therapy to the right atrium (par. 0030, 0084, 0128, figure 1). A plurality of left ventricular electrodes 510a-510e are positionable proximate the left ventricle to stimulate the left ventricle (figure 1 and par. 0091). A housing 502 has a proximal end region with right atrial electrode 507c/507d and a distal end region with leaflet 501 extending from it (see figure 5). The leadlet has a proximal region connected to the distal end region of the housing and the left ventricular electrodes are coupled to the distal region of the leadlet (figure 5). The leadlet is shown as extending through the coronary sinus ostium to position the left ventricular electrodes prosimate the left ventricle (figures 1 and 11). All of the therapy, sensing, controlling and processing circuitry is included in housing 502 (par. 0132, 0136, 0139, figure 6). 
Regarding claim 3, the left ventricular electrode is able to be implanted in the anterior interventricular vein, if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, the electric field is steered by the shape of the electrodes. “To avoid left atrial capture” is an intended use of the steering.
Regarding claims 26 and 27, the leadlet comprises fixation elements 512 (par. 0090).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792